when society allowed Mr. MacDonald a divorce and remarriage it charged him with a primary obligation to support and educate his son by his first marriage. The law is clear, but its enforcement is dependent upon changing financial conditions. This is the all too common case of an alimony and support agreement in the grand manner of 1929, which no court can enforce in this lean year of 1935. The husband and wife are agreed that the decree ought to be modified in respect to custody and schooling, but are at lagerheads as to support. It is apparent after weighing the evidence that the provision requiring the boy to attend the Litchfield School ought to be revoked and that he ought to be placed in the custody of his mother. He is now 14 and has made his own choice.
   Custody is awarded to the mother with the right of the father to visit his son at all reasonable times, and particularly with the right, duty and obligation of the father to cause his son to be examined and treated by Dr. David Lyman. The order as to the Litchfield school is revoked. The father is ordered to pay the sum of Sixty Dollars a month for the support of the boy except during such times, if any, as he may be in the care of Dr. Lyman, in which event the father shall provide for his son's care.